DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/06/2022.  Claims 1-20 remain pending in the application. Claims 1, 10, and 19 are independent.

Drawings
Applicant's amendment to the drawings and specification corrects previous objections; therefore, the previous objections are withdrawn.

Specification
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn.  The remaining objections are shown below.
Claims 2., 11, and 20 are objected to because of the following informalities:  
in .  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 101
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2019/0122441 A1, published on 04/25/2019, filed on 12/14/2018), hereinafter Agrawal in view of LEE et al. (US 2016/0012642 A1, published on 01/14/2016), hereinafter LEE.

Independent Claims 1, 10, and 19
Agrawal discloses a method, comprising: at a computer system including a display generation component (Agrawal, ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors) and one or more input devices (Agrawal, ¶ [0069]: input/output (I/O) devices 608 such as keyboard, cursor control, remote control, gaming controller, image capture device, or one or more cameras, and so forth): 
displaying, via the display generation component, a three-dimensional scene that includes a view of a physical environment and one or more virtual objects, wherein the three-dimensional scene includes at least a first virtual object at a first location and a first physical surface at a second location that is separate from the first location by a portion of the physical environment (Agrawal, FIG. 1A; ¶ [0029]: an image (i.e., virtual object) of an object 104, which may be a cartoon bear, is projected on a second physical surface 106 (i.e., 1st location), which may be a wall; a reflection 108 of the projected image (i.e., virtual object) of the object 104 may be seen on the first physical surface 102 (i.e., 1st physical surface at 2nd location), wherein the first physical surface 102 is separated from the second physical surface 106 by a portion of physical environment) (Agrawal, FIG. 1B; ¶ [0030]: another image (i.e., virtual object) of the object 104b , which may be similar to but in a different orientation as image of the object 104 of FIG. 1, projected onto the second surface 106 (i.e., 1st location), which may be a wall; a result of the projected image (i.e., virtual object) of the object 104b may be the appearance of a first reflection 110 on the first surface 102 (i.e., 1st physical surface at 2nd location), and a second reflection 112 on a third surface 114, which may be a side of a cabinet 116, wherein the first surface 102 and the third surface 114 are separated from the second surface 106 by a portion of physical environment) (Agrawal, FIG. 1C; ¶ [0031]: an image (i.e., virtual object) of the object 104c, the cartoon bear, is projected onto a surface 118 (i.e., 1st location), which may be a wall; a reflection 120 may appear on a fourth surface 122 (i.e., 1st physical surface at 2nd location); the image of the object 104c is saturated in a particular wavelength of light (e.g., green) to cause the resulting reflection 120 to appear more pronounced on the fourth surface 122), 
wherein the first virtual object is displayed with a first value for a first display property that corresponds to a first portion of the first virtual object and a second value for the first display property that corresponds to a second portion of the first virtual object, the second value of the first display property being distinct from the first value of the first display property (Agrawal, ¶ [0016]: characteristics of physical surfaces in an AR environment may be calculated first, and then images of the various virtual objects or characters may be analyzed and then the actual reflection of the projected image seen in the various physical surfaces may be obtained, e.g., color or brightness (i.e., display property) of the resulting reflection; FIGS. 2-3; ¶¶ [0035]-[0036], [0039]-[0040], and [0044]: the various light sources, projected from projector 246, may vary in wavelength or intensity during the sensing process to identify characteristics of the reflective surface; different types of reflectivity may depend upon ambient lighting present in the AR environment 200 and may have different characteristics like wavelength (color) and light intensity (brightness); the light generating device 346 may include different wavelengths at different intensities, which is used to cause various images to be projected upon various surfaces of the AR environment 200; i.e., an image projected from projector 246/346 with different wavelength or intensity on a wall (e.g., projection surface 106) will have different colors or intensities at different portions of the projected image similar to 346 of FIG. 3); and 
while displaying the three-dimensional scene including the first virtual object and the first physical surface, generating, via the display generation component, a first visual effect of the three-dimensional scene (Agrawal, FIGS. 1A-1C; ¶¶ [0014] and [0029]-[0031]: reflections on physical surfaces resulting from a projection-based image within an AR environment; e.g., a projection of a virtual character (104/104b/104) on a wall (106/106/118) of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces (102/112/122) reflect the projection of the virtual character (108/110&112/120)), 
wherein generating the first visual effect includes: corresponds to the first portion of the first virtual object; and modifying a visual appearance of a second portion of the first physical surface in the three-dimensional scene in accordance with the second value for the first display property that corresponds to the second portion of the first virtual object, wherein the visual appearance of the first portion of the first physical surface and the visual appearance for the second portion of the first physical surface are modified differently due to differences in the first value and the second value of the first display property in the first and second portions of the first virtual object (Agrawal, FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0053]-[0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; a user may select a content (e.g., video image) that are projected as a virtual object against a physical surface in the AR environment; a projection surface may be selected based upon the maximum number of reflections of the projected image that may be seen in other surfaces within the AR environment 200 or the clearest reflection of the projected image that may appear in another surface within the AR environment 200; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on color or brightness of the projected image of the object 104/104b/104/346).
Agrawal further discloses a computer-readable storage medium (Agrawal, 702 in FIG. 7; ¶ [0075]: a non-transitory computer-readable storage medium) storing executable instructions (Agrawal, 704 in FIG. 7; ¶ [0075]: programming instructions) that, when executed by a computer system with one or more processors (Agrawal, 602 in FIG. 6; ¶ [0068]: one or more processors) and a display generation component  (Agrawal, 608 in FIG. 6; ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors), cause the computer system to perform the method described above (Agrawal, FIG. 7; ¶ [0075]: non-transitory computer-readable storage medium may include a number of programming instructions (e.g., including a controller module and logic blocks), wherein programming instructions may be configured to enable a device, e.g. computing device, in response to execution of the programming instructions, to perform one or more operations of the processes).
Agrawal further discloses  a computer system, comprising: one or more processors (Agrawal, 602 in FIG. 6; ¶ [0068]: one or more processors); a display generation component (Agrawal, 608 in FIG. 6; ¶ [0069]: input/output (I/O) devices 608 such as display or one or more projectors); and memory (Agrawal, 604 in FIG. 6; ¶ [0068]: memory) storing one or more programs (Agrawal, 704 in FIG. 7; ¶ [0075]: programming instructions) that are configured for execution by the one or more processors, the one or more programs including instructions for performing the method above (Agrawal, FIG. 7; ¶ [0075]: non-transitory computer-readable storage medium may include a number of programming instructions (e.g., including a controller module and logic blocks), wherein programming instructions may be configured to enable a device, e.g. computing device, in response to execution of the programming instructions, to perform one or more operations of the processes).
Agrawal fails to explicitly discloses modifying a visual appearance of the portion of the physical environment between the first virtual object and the first physical surface in the three-dimensional scene in accordance with at least one of the first value and the second value for the first display property of the first virtual object.
LEE discloses a system and a method relating to display an object with a visual effect (LEE, ¶ [0003]), wherein modifying a visual appearance of the portion of the physical environment between the first virtual object and the first physical surface in the three-dimensional scene in accordance with at least one of the first value and the second value for the first display property of the first virtual object (LEE, 820 in FIG. 8; 950-960 in FIG. 9; FIG. 10; ¶¶ [0086]-[0091] and [0096]-[0099]: illuminates surroundings of the object based on the virtual light source based on the illuminating orientation, the position, the cut-off angle, and/or the intensity attenuation of the virtual light source; adjust a level of an illumination effect of the virtual light source on a virtual area, and a size of the virtual area influenced by changing a virtual light source in real time in response to a control signal received from a user) (LEE, FIGS. 1-2; ¶¶ [0057]-[0061]: the object 110 (e.g., a video object) which has a bright characteristic are displayed on an object area of the screen on the display device; the visual effect 120 on a virtual area around the object 11 may include illumination effect that a brightness and a color are represented on the virtual area displayed on the screen based on the virtual light source set to the object 110; the virtual light source 221 is set to an object 210, and a virtual area 220 of the virtual environment 200 is illuminated, wherein the virtual area 220 is an area within a cut-off angle 222 based on a center point 223 corresponding to an illuminating orientation 224 from the virtual light source 221; FIG. 4; ¶¶ [0064]-[0065]: an illumination effect using the virtual light source 421 of the spotlight type may be displayed based on an intensity attenuation within the cut-off angle 422, wherein the intensity attenuation may indicate a level of the illumination effect decreasing according to a decrease in a light amount as a distance becomes further away from a position of the virtual light source 421 within a virtual area 420; FIG. 7; ¶¶ [0079]-[0082]: extract color values of pixels for portions of an object that correspond to positions of virtual light sources 721, 731, and 741, and may extract colors values by sampling color values from pixels of the object that are present around the positions of the virtual light sources 721, 731, and 741; apply a color value extracted through sampling as a color of the illumination effect; e.g., apply a visual effect (e.g., an illumination effect), extracted as a first color value to a first virtual area 720 based on the virtual light source 721, may apply a visual effect extracted as a second color value to a second virtual area 730 based on the virtual light source 731, and may apply a visual effect extracted as a third color value to a third virtual area 740 based on the virtual light source 741; a visual effect may be applied to an overlapping area among the first virtual area 720, the second virtual area 730, and the third virtual area 740, using a statistical value of color values of each virtual area; FIGS. 14-19; ¶¶ [0114]-[0115] and [0118]-[0121]: an object 1510 is naturally displayed in a virtual environment by applying an illumination effect 1520 to the virtual environment; the illumination effect 1720, 1820, or 1920 is applied to a virtual environment around an object 1710, 1810, or 1910 in response to a change in a color or a brightness of the object 1710, 1810, or 1910, respectively; a level of an illumination effect is differentially applied in response to a control signal received from a user).
Agrawal and LEE are analogous art because they are from the same field of endeavor, a system and a method relating to display an object with a visual effect.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE to Agrawal.  Motivation for doing so would create a .

Claims 2, 11, and 20
Agrawal in view of LEE discloses all the elements as stated in Claims 1, 10, and 19 respectively and further discloses detecting changes in appearance of the first virtual object, including value changes of the first display property in the first and second portions of the first virtual object (Agrawal, FIGS. 2 and 4; ¶¶ [0055]-[0060] and [0053]: the content may be modified based upon lighting conditions and/or user positions within the AR environment 200; the projectors 246 of FIG. 2 used to project the rendered content onto the selected surface in the AR environment 200 may be movable; user may select different content); and in response to detecting the changes in the appearance of the first virtual object, modifying a visual appearance of the first physical surface at different portions of the first physical surface in accordance with the changes in the appearance of the first virtual object, including: modifying the visual appearance of the first portion of the first physical surface in accordance with a first relationship between the first display property and the visual appearance of the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with a second relationship between the first display property and the visual appearance of the second portion of the first physical surface, wherein the first relationship and the second relationship correspond to different physical characteristics of the first and second portions of the first physical surface (Agrawal, FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on relationships established in reflection models between color or brightness of the projected image of the object 104/104b/104/346 and reflective properties/characteristics of physical surfaces).

Claims 3 and 12
Agrawal in view of LEE discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein the first virtual object includes a virtual overlay on a second physical surface at a location that corresponds to the first location in the three- dimensional scene (Agrawal, FIGS. 1A-C; ¶¶ [0029]-[0031]: an image (i.e., virtual object) of an object 104, which may be a cartoon bear, is projected/overlaid on a second physical surface 106 (i.e., 1st location), which may be a wall; another image (i.e., virtual object) of the object 104b , which may be similar to but in a different orientation as image of the object 104 of FIG. 1, projected onto the second surface 106 (i.e., 1st location), which may be a wall; an image (i.e., virtual object) of the object 104c, the cartoon bear, is projected onto a surface 118 (i.e., 1st location), which may be a wall), and wherein the computer system changes an appearance of the virtual overlay in accordance with a change in respective values of one or more parameters including at least one of a time of day, a location, and a size of the virtual overlay (Agrawal, ¶¶ [0053], [0056]-[0058] and [0036]: the image-based content, projected as a virtual object, may be modified based upon lighting conditions which may differ by time of day, type of weather, day of the season, or other similar event that may affect ambient lighting in the AR environment; the image-based content, projected as a virtual object, may be modified based upon user positions within the AR environment (e.g., a size of projected virtual object will be changed according to changes in user positions); the projectors used to project the rendered content onto the selected surface in the AR environment may be movable; i.e., changes in the location of the rendered content).  

Claims 4 and 13
Agrawal in view of LEE discloses all the elements as stated in Claims 3 and 12 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with changes in content shown in a first portion of the virtual overlay; and modifying the visual appearance of the second portion of the first physical surface in accordance with changes in content shown in a second portion of the virtual overlay (Agrawal, FIGS. 2 and 4; ¶¶ [0055]-[0060] and [0053]: the content may be modified based upon lighting conditions and/or user positions within the AR environment 200; the projectors 246 of FIG. 2 used to project the rendered content onto the selected surface in the AR environment 200 may be movable; user may select different content; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346 on a second physical surface 106/106/118/300, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on changes in the content displayed on the second physical surface 106/106/118/300; e.g., movement of the projected image on the second physical surface 106/106/118/300 will cause movement of the reflection of the projected image on first physical surface 102/102/122/302).

Claims 5 and 14
Agrawal in view of LEE discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein the first virtual object includes a virtual screen that displays media content at a location that corresponds to the first location in the three-dimensional scene, and wherein the computer system changes the media content shown on the virtual screen in accordance with playback progress of a media item associated with the media content (Agrawal, ¶ [0053]: the image-based content projected as a virtual object against a physical surface in the AR environment may be a video image; ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; i.e., virtual object includes a virtual screen that displays a video content and content changes shown on the virtual screen according to playback progress of the video content; e.g., walking virtual character).

Claims 6 and 15
Agrawal in view of LEE discloses all the elements as stated in Claims 5 and 14 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with changes in content shown in a first portion of the virtual screen; and modifying the visual appearance of the second portion of the first physical surface in accordance with changes in content shown in a second portion of the virtual screen (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined; i.e., in response to changes in appearance of the projected image of the object 104/104b/104/346 on a second physical surface 106/106/118/300, the reflection 108/110/120/346a results of the projected image of the object 104/104b/104/346 seen on the first physical surface 102/102/122/302 will modifying a visual appearance of the first and second portion of the first physical surface 102/102/122/302 differently based on changes in the content displayed on the second physical surface 106/106/118/300; e.g., movement of the virtual character on the second physical surface 106/106/118/300 will cause movement of the reflection of the virtual character on first physical surface 102/102/122/302).  

Claims 8 and 17
Agrawal in view of LEE discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with simulated reflection of the first virtual object on the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with simulated reflection of the first virtual object on the second portion of the first physical surface (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; FIGS 1A-C; FIGS. 2-3; ¶¶ [0029]-[0031], [0034]-[0038], [0047], and [0050]: as a result of the projection of the image of the object 104/104b/104 (e.g., a video of a cartoon bear), the reflection 108/110/120 results of the projected image of the object 104/104b/104 seen on the first physical surface 102/102/122 are based on (a) properties of first and/or second surfaces 102 and 106; (b) the wavelength (i.e., color) or insensitive of light saturated in the image of object 104; (c) locations or viewing angle of a viewer; (d) ambient lighting; FIG. 4; ¶¶ [0041] and [0055]: determining visually reflective properties of physical surfaces and rendering content within a mixed reality environment; the content is rendered based upon reflection models; e.g., increase or decrease light intensity to increase or decrease reflectivity on other surfaces; increase the saturation of a particular wave length (i.e., color) in the content to enhance the resulting reflection on some surfaces and not others; other characteristics of the content may be modified , for example the color , brightness, vibrancy, etc. of the image; FIG. 5; ¶¶ [0061]-[0065]: determining visually reflective properties of physical surfaces within a mixed reality environment; based upon the determined visually reflective properties, determining, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one or more physical surfaces, wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined).

Claims 9 and 18
Agrawal in view of LEE discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein generating the first visual effect includes: modifying the visual appearance of the first portion of the first physical surface in accordance with simulated shadows cast by the first virtual object on the first portion of the first physical surface; and modifying the visual appearance of the second portion of the first physical surface in accordance with simulated shadows of the first virtual object on the second portion of the first physical surface (Agrawal, ¶ [0014]: a projection of a virtual character on a wall of an AR environment causes the virtual character to appear to be walking on a physical surface, where surrounding physical surfaces reflect the projection of the virtual character; ¶ [0016]: introducing virtual objects or characters into an AR environment may have included creating shadows or projecting a reflection of the objects or characters virtually; i.e., reflection 108/110/120 of object 104/104b/104 in FIGS. 1A-C can be considered as shadows of object 104/104b/104).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of LEE as applied to Claims 1 and 10 respectively above, and further in view of Spoor et al. (US 2019/0332400 A1, filed on 04/29/2019), hereinafter Spoor.

Claims 7 and 16
Agrawal in view of LEE discloses all the elements as stated in Claims 1 and 10 respectively except failing to disclose wherein the first virtual object is a virtual assistant that interacts with a user via speech, and wherein the computer system changes the appearance of the virtual assistant in accordance with a mode of operation of the virtual assistant.
Spoor teaches a system and a method relating to augmented reality (Spoor, ABSTRACT), wherein the first virtual object is a virtual assistant that interacts with a user via speech (Spoor, 2012 and 2014 in FIG. 20; ¶ [0043]: in response to a user's command (2012) (e.g., voice or keyboard command), displaying, within the scene, at least one computer-implemented virtual assistant responsive to voice (audio) commands from a user viewing the scene), and wherein the computer system changes the appearance of the virtual assistant in accordance with a mode of operation of the virtual assistant (Spoor, FIGS. 1-2; ¶ [0024]: a mode or status indication field 144 (displaying "Listening") and a graphic or icon 148 indicates that the microphone is "on" (a color such as the color green in the background is used to indicate the microphone status depicted as shaded to indicate "listening") and the user's voice input is being received and processed by the assistant; below the assistant object is the assistant status icon 152, showing a graphic representation of the virtual assistant's status (e.g., the a varying waveform in the status area indicates that the assistant is receiving an audio input (the user's speech)); FIG. 3; ¶ [0026]: a virtual assistant is constructed using the Hootsy® system to define its appearance 120, voice, idle, and talk animation; i.e., appearance 120 of virtual assistant will depending on the status of virtual assistant, e.g., listening, talking, or idle; FIGS. 18A-I; ¶¶ [0122]-[0124]: the visual cues are provided to indicate the state of the virtual assistant relative to an assigned user, e.g., looking, listening, paused, loading, etc.; the second assistant in scene 110 of FIG. 18I may be a Pizza Hut-specific assistant that is able to facilitate placement of an on-line order; the scene presents two assistants, but each may be presented with differing characteristics and capabilities).
Agrawal in view of LEE, and Spoor are analogous art because they are from the same field of endeavor, a system and a method relating to augmented reality .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Spoor to Agrawal in view of LEE.  Motivation for doing so would utilize visuals to make assistant easier and more engaging (Spoor, ¶ [0008]), and allow users to easily distinguish which virtual assistant is being active or idle when multiple virtual assistants are displayed (Spoor, FIG. 18I).

Response to Arguments
Applicant’s arguments filed 09/06/2022 with respect to Claims 1, 10, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STALL et al. (US 2018 / 0330515 A1, published on 11/15/2018) discloses a virtual environment 106 comprising a visual effect such as a light source 112 that lights various virtual objects 110 (e.g. , providing a shadowing of the virtual object 110 from the perspective 108 of the user 102 within the virtual environment 106), wherein a visual effect 802 may appear on an application model 118 within the application environment 116 (e.g. , a shadowing of objects within the application environment 116, and/or a glare effect of a reflective surface within the application environment 116) (STALL, FIG. 8; ¶ [0074]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175